DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/26/2021.

Applicant's election with traverse of Invention I and Species I in the reply filed on 02/26/2021 is acknowledged.  The traversal is on the ground(s) that the restriction between inventions I and II, the restriction between inventions I and III and the restriction between inventions II and III is improper because the Office failed to identify particulars of the subcombination not required by the combination.  This is not found persuasive because MPEP 806.05 (specifically 806. 5 (c) (II) (B)) states that two way distinctness must be shown (which has been shown) and that the subcombination can be shown to have utility either by itself or in another materially different combination (which has also been shown).
Even though claim 10 recites elements that overlap the cited elements of Invention I and claim 5 recites elements that overlap the cited elements of Invention II, the rest of the dependent claims of Invention I and the rest of the dependent claims of br is an evidence claim which indicates that the combination does not rely upon the specific details of the subcombination for its patentability. If a restriction requirement can be properly made between combination ABbr and subcombination Bsp, any claim to combination ABsp would be grouped with combination ABbr”.
Claim 1 of Invention I recites a capture button and associated function, which is not present in Claim 9 of Invention II, and Claim 9 of Invention II requires performing an algorithm and associated function, which is not present in Claim 1 of Invention I.  This creates a serious burden when it comes to examination because finding the claimed invention of Claim 1 would not result in finding art pertinent to the claimed invention of Claim 9 and vice versa.  Claim 9 of the Invention II requires a separate utility such as generating and displaying a rate of change of the real time differential pressure measurements.

Even though claims 17 and 19 recites elements that overlap the cited elements of Invention I, the rest of the dependent claims of Invention I and the rest of the dependent claims of Invention III do not overlap thus searching for one invention will not result in finding art pertinent to the other invention and will require different searches br is an evidence claim which indicates that the combination does not rely upon the specific details of the subcombination for its patentability. If a restriction requirement can be properly made between combination ABbr and subcombination Bsp, any claim to combination ABsp would be grouped with combination ABbr”.
Claim 17 of Invention III recites elements placed within an enclosure, which is not present in Claim 1 of Invention I, and Claim 1 of Invention I requires a capture button and associated functions, which is not present in Claim 17 of Invention III.  This creates a serious burden when it comes to examination because finding the claimed invention of Claim 1 would not result in finding art pertinent to the claimed invention of Claim 17 and vice versa.  Claim 1 of the Invention I requires a separate utility such as capturing a differential pressure measurement when the capture button is depressed without interrupting said display od said real time differential  pressure measurements.

Even though claims 17 and 18 recites elements that overlap the cited elements of Invention II, the rest of the dependent claims of Invention II and the rest of the dependent claims of Invention III do not overlap thus searching for one invention will not result in finding art pertinent to the other invention and will require different searches such as searching other classes/subclasses and employing different search queries.  The claims are still properly restrictable based on the evidence provision (MPEP 806.05 br is an evidence claim which indicates that the combination does not rely upon the specific details of the subcombination for its patentability. If a restriction requirement can be properly made between combination ABbr and subcombination Bsp, any claim to combination ABsp would be grouped with combination ABbr”.
Claim 17 of Invention III recites elements placed within an enclosure, which is not present in Claim 9 of Invention II, and Claim 9 of Invention II requires electrical circuitry performing an algorithm to generate and display rate of change graph that provides a visual indication as to how fast said real time differential pressure measurements are changing, which is not present in Claim 17 of Invention III.  This creates a serious burden when it comes to examination because finding the claimed invention of Claim 9 would not result in finding art pertinent to the claimed invention of Claim 17 and vice versa.  Claim 9 of the Invention II requires a separate utility such as generating and displaying rate of change graph that provides a visual indication as to how fast said real time differential pressure measurements are changing.

Therefore, the restriction between Inventions I, II and II is proper.

In regards to the species restriction, the applicant states that the Office has failed to identify any mutually exclusive features/features for each identified species.  The Examiner has stated that Species 1 is directed to having 5 valves/5 connection device (seen at least in Figure 1), Species 2 is directed to a 3 valves/3 connection device (seen 

Figures 1, 4-5 and 13 corresponds to the hydraulic circuitry of the 5 valve/ 5 connection configuration.

Figures 14-15 corresponds to the hydraulic circuitry of the 3 valve/ 3 connection configuration.

Figures 16-17 corresponds to the 2 valve/ 4 connection configuration.

Even though each of the different configurations may have the same housing, each of Figures 13, 15 and 17 demonstrate a different hydraulic configuration used by the device.  The different hydraulic configurations are mutually exclusive characteristics for each of the species.  Such different configurations will create a search and/or examination burden for each of the species because searching for one invention is a manner that is not likely to result in finding art pertinent to the other invention and the inventions require different search; e.g., searching different classes/subclasses or electronic resources, or employing different search queries.

For such reasons, the Species restriction between Species 1, 2, and 3 is deemed proper.

The claims to be examined are claims 1-8

The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the Abstract filed on 05/24/2019 contains more than one period at the end of the Abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-8 are objected to because of the following informalities:  

- Claims 1-8 contain the terms “adapted to”.  They should be written and changed to “configured to”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 states “whether the direction of change is increasing or decreasing”.  There is insufficient antecedent basis for the limitation “the direction” in the claim.  Furthermore, it is unclear what change the applicants is referring to.  For examination purposes, the Examiner will interpret the limitation in question as “whether a direction of real time differential pressure measurement change is increasing or decreasing”.  

Claim 8 states “saving in memory and wirelessly transmitting a captured value and a capture value identifier corresponding to said captured value”.  Being that claim 8 states “a captured value”, it is unclear whether “a captured value” of claim 8 is the same as the captured value recited in claim 1 or some other captured value.  For examination purposes, the Examiner will interpret the limitation in question as “saving in memory and wirelessly transmitting said captured value and a capture value identifier corresponding to said captured value”.  


Allowable Subject Matter
Claims 1-4 and 6-7 are objected to as having allowable subject matter, but would be allowable is rewritten to overcome the claim objections made above.

Regarding claim 1, Brown et al. (US 5,257,208) teaches a handheld-sized (Abstract), battery-powered (Abstract) backflow testing device  (1; Figure 1) comprising: (a) a first fluid line (72; Figures 9 and 12) connectable to a first source of fluid (tubing and fitting 2 is connected to Testcock #2; Figures 9 and 12) and a first fluid pressure therefor (testcock #2 will have a pressure within it); (b) a second fluid line (73; Figures 9 and 12) connectable to a second source of fluid (tubing and fitting 73 is connected to testcock $3) and a second fluid pressure therefor (testcock#3 will have a pressure within it); (c) at least one pressure sensor (81 and 82; Figure 9) fluidly connected to said first and said second fluid lines (the combination of Figure 9 and 12 will have sensors 81 and 82 connected to the testcock#2 and the testcock#3); (d) electrical circuitry adapted (computer; Column 11, Lines 33-37) to provide real time differential pressure measurements (Column 16, Lines 12-21) between said first and said second fluid lines; (e) electrical circuitry (computer; Column 11, Lines 33-37) and an electronic display (131; Figure 5) adapted to display said real time differential pressure measurements (Column 12, Lines 6-14); (f) a capture value button (109; Figure 2A) and electrical circuitry (computer; Column 11, Lines 33-37 and Column 12, Lines 6-14) adapted to capture a differential pressure measurement (Column  3, Lines 60-67; Column 12, Lines 

Hubert et al. (US 6,212,937) teaches pushing a capture button to record differential pressure at a given moment in time (Column 4, Lines 15-20).

Neeley et al. (US 20140266765) teaches pressing a capture button in order to save a measurement data at an instance of time ([0026]).

In claim 1, the specific limitations of “a capture value button and electrical circuitry adapted to capture a differential pressure measurement as a captured value when said capture value button is depressed without interrupting said display of said real time differential pressure measurements" in combination with the 
Claims 2-4 and 6-7 would also be allowed for depending on claim 1.

Claims 5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856